NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR MENDOZA-MEJIA,                          No.   19-70966

                Petitioner,                      Agency No. A091-077-435

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Salvador Mendoza-Mejia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decisions denying his denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

agency’s particularly serious crime determination. Arbid v. Holder, 700 F.3d 379,

383 (9th Cir. 2012). Review is “limited to ensuring that the agency relied on the

appropriate factors and proper evidence to reach [its] conclusion.” Avendano-

Hernandez v. Lynch, 800 F.3d 1072, 1077 (9th Cir. 2015) (internal quotation marks

omitted). We review factual findings for substantial evidence. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We review de novo due process

claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The agency did not abuse its discretion in determining Mendoza-Mejia’s

distribution of methamphetamine conviction is a particularly serious crime that

renders him ineligible for withholding of removal, where drug trafficking crimes

are presumed to be particularly serious, and the agency relied on the appropriate

factors and proper evidence in concluding he failed to rebut that presumption. See

8 U.S.C. §1231(b)(3)(B)(ii); 8 C.F.R. § 1208.16(d)(2); Miguel-Miguel v. Gonzales,

500 F.3d 941, 949 (9th Cir. 2007) (recognizing the “strong presumption that drug

trafficking offenses are particularly serious”).

      Substantial evidence supports the BIA’s denial of CAT relief because

Mendoza-Mejia failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See


                                           2                                 19-70966
Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Mendoza-Mejia’s challenges to the BIA’s streamlining procedure fail. See

Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir. 2003) (BIA’s

streamlined decision did not violate due process); see also Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                         3                                   19-70966